UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4472



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN A. LONG,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Abingdon. Glen M. Williams, Senior District
Judge. (CR-97-16)


Submitted:   November 4, 1999             Decided:   November 9, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Randall Lowe, TATE, LOWE & ROWLETT, P.C., Abington,
Virginia, for Appellant.   Robert P. Crouch, Jr., United States
Attorney, Rick A. Mountcastle, Assistant United States Attorney,
Abington, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin A. Long appeals from the district court’s order re-

voking his supervised release based on two convictions for criminal

contempt. We have reviewed the briefs, the joint appendix, and the

district court’s order and find no reversible error.     Accordingly,

we affirm on the reasoning of the district court.         See United

States v. Long, No. CR-97-16 (W.D. Va. June 22, 1999).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                             AFFIRMED




                                2